Judgment and order reversed on the facts and a new trial granted, with costs to the appellant to abide the event. Memorandum: We construe the charge to the jury as limiting the negligence upon which the verdict could be predicated to the absence of a rear light on defendant’s automobile and on this question we are of the opinion that the verdict of the jury was against the weight of the evidence. All concur. (The judgment awards plaintiff damages for personal injuries sustained in a collision between a motorcycle and an automobile. The order denies motion for a new trial.) Present — Sears, P. J., Edgcomb, Crosby, Cunningham and Taylor, JJ.